              Case 2:17-cv-04274-HB Document 39 Filed 10/11/18 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA


Cassandra Baker,
and all other similarly situated,                             CLASS ACTION
       Plaintiffs,
                                                              Civil Case No. 2:17-cv-04274-HB
        vs.

GLENN M. ROSS, P.C. and                                       MOTION TO ADD
GLENN M. ROSS                                                 ADDITIONAL PLAINTIFF
    Defendants.


Intervenor/Petitioner similarly situated:
Steven Burda


          Petitioner's Motion/Application to Add Additional Plaintiff


1. At the present time, the Class Action against Glenn M. Ross, P.C. and Glenn M. Ross is
pending at Civil Case No. 2:l 7-cv-04274-HB, arising from gross violation ofFDCPA.

2. Petitioner Steven Burda, acting as an official P.O.A. for Alina Volkova-Burda, is similarly situated
with similar claims against Glenn M. Ross, P.C. and Glenn M. Ross.

3. Because this is a class action lawsuit, the Petitioner would like to be added as additional
plaintiff to the instant matter, and all parties have been served with this filing by mail.

4. Petitioner believe this Motion/Application is not objected by the Plaintiffs.

5. Petitioner similarly experienced similar injustice, as outlined in the initial complaint against
the defendants, and therefore, requesting this Honorable Court to grant this motion.

WHEREFORE, this Motion should be granted by the Court sua sponte.
Thank you,
                 .>,~~! Iff
                Steven Burda
                1171 Thrush Lane
                                                /0   0'1
                Audubon, PA 19403
                Case 2:17-cv-04274-HB Document 39 Filed 10/11/18 Page 2 of 2
 POWER OF ATTORNEY                                               }
                                                                 }                          NOTARIAL SEAL
                                                                                           SAMARA BERRIOS
                                                                 }                           Nota,y PUC>lic
 KNOW ALL BY THESE PRESENT THAT:                                                CITY OF PHILADELPHIA. PHILADELPHIA CNTY
                                                                                   My Commission Expires Ftb I 7. 2021

 L _Alina ~urda                    , hereinafter referred to as PRINCIPAL, in the State of
 Pennsylvania, USA, does appoint           Steven Burda            as a true and full lawful
 attorney. This appointee should have the full and unrestricted Power of Attorney (POA) .

 In principal's name and for principal's use and benefit, said attorney is fully authorized hereby to:

(1) To de~and, sue _f~r. collect, act on behalf, and receive all money. debts, accounts, legacies,
bequests, interest, d1v1dends. annuities. and demands as are now or shall hereafter become due
payable. or belonging to principal, and take all lawful means, for the recovery thereof and to '
compromise the same and give discharges for the same;

(2) To buy and sell land. make contracts of every kind relative to land, any interest therein or the
possession thereof, and to take possession and exercise control over the use thereof;

(3) To buy, sell, hypothecate, assign, transfer. and in any and all manner deal with goods,
services, wares and merchandise, chooses in action, certificates or shares of capital stock, fund,
bonds and other property in possession or in action, and to make. do, and transact all and every
kind of personal and/or any and all other business of whatever nature;

(4) To execute. acknowledge, and deliver contracts of sale. escrow instructions, deeds, leases
 including leases for minerals and hydrocarbon substances and assignments of leases, covenants,
agreements and assignments of agreements, mortgages and assignments or mortgages.
conveyances in trust, to secure indebtedness or other obligations, and assign the beneficial
interest thereunder. subordinations of liens or encumbrances, bills of lading, receipts. evidences
of debt. releases. bonds, notes, bills. requests to re-convey deeds of trust, partial or full
judgments, satisfactions of mortgages, and other debts, and other written instruments of whatever
kind and nature, all upon such terms and conditions as said attorney shall approve.

Giving and granting to said attorney full power and authority to do all and every act and thing
whatsoever requisite and necessary to be done relative to any of the foregoing as fully to all
intents and purposes as principal might or could do if personally present or authorized.

All that said POA ' shall lawfullv
                                 . do or cause to be done under the authority of this power
of attorney is expressly approved. A copy or fax copy of this document is acceptable.


DatecJ:/cJ-~ /    ),{) f-~d(l-:ument \·alid until   l'L'\nl-.ed or rep laced)    I Ill~ 1>0( ll'\-1ENT IS "1,()TORIZED.

/signature/ -    t.
                  " ;/~                                              I~                __- _
                                                                                           ----

Print Name   _j} I '_ ti       5u r cl ci        __ _
                                                                                              ----
Witness Name      }Vle,cl~              C esc.J
                                            ,!

                      f[0c~
